DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 23, 24, and 25-26 must be shown or the feature(s) canceled from the claim(s). See 35 USC § 112(a) below No new matter should be entered.
Applicant arguments are not persuasive. Applicant needs to show in the drawings where there is support for this limitation. Applicant can best do this by annotating their drawings and showing Examiner where the claimed features are present. This drawing is not a specification objection, rather it is a drawing objection where the claimed features are not shown. Applicant is invited to schedule an interview in order to sort out where the claimed features are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
Examiner withdraws the specification objection based upon Applicant’s arguments and corrections to the specification.

	
	

Examiner’s Understanding of Claim 17
As Examiner understands the disclosure claim 17 is directed to figures 7A-7C only. This is because of the limitation…
wherein the p-layer is only partially covered by the semiconductor contact layer in the top view
This limitation can only be found in figures 7A-7C because…
wherein the p-layer (24) is only partially covered by the semiconductor contact layer (25) in the top view. 
Looking at the figures in order we see that in:
Figure 1A-1B, element 25 completely covers element 24. Therefore, element 24 cannot only partially cover element 25.
In figures 3A-3B, and 4, we see the same type of structure that we see in figures 1A-B.
In figures 5A-5B, and 6 we see that there is no element 25. Therefore, the claim cannot be directed to these figures.
This leaves only figures 7A-7C. Therefore, the claim must be directed to these figures.
The claims will analyzed according to this understanding.

Applicant remarks dated April 23, 2021
Applicant disagrees that figures 7A-7C are the only figures which provide support for the limitation “wherein the p-layer (24) is only partially covered by the semiconductor contact layer (25) in the top view.” Emphasis added.
Applicant states that figure 3B also provides support, and states that the last sentence of ¶ 0067 provides support. However, the originally filed specification, dated 9/12/2019, does not 
In Figure 5, the semiconductor layer sequence 2 additionally has an opening layer 44. The opening layer 44 is, for example, made of AlInGaN, with a comparatively low indium content. This makes it possible to open the V-defects 41 in or at the opening layer 44 in a targeted manner.
Additionally, there is the claim limitation…
producing a p-type semiconductor contact layer having a varying thickness and having a plurality of thickness maxima directly on the p-layer…
In figure 3A one can see that element 41 is not “on” the p-layer. Rather, element 41 is “in” the p-layer 24. This is juxtaposed against element 43 and/or element 3 which are “on” the p-layer 24.
Therefore, based upon the entire language of claim 17, claim 17 cannot be directed to figure 3B. Rather, it must be directed to figures 7A-7C.




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 22, 
Based upon claim 17, and based upon Applicant’s arguments dated April 23, 2021, this claim is indefinite. This is because claim 17 requires that the ohmic-conductive electrode is directly on the semiconductor contact. However, claim 22 requires an intermediate layer between the ohmic-conductive contact and the semiconductor contact. One of ordinary skill in the art would not know how to make the claim because they would not know how to get the intermediate layer between the ohmic-conductive electrode and the semiconductor contact and still have the ohmic-conductive electrode directly contacting the semiconductor contact. Applicant does not provide written description support for this limitation. 

Regarding claim 23,
As stated above in Examiner’s Understanding of Claim 17 the claims are directed to figure 7A-7C. The V-defects referred to in claim 23 are directed to figure 2A-B, 3A-B, 4, and 5A-5B. In figures 7A-7C element 24 is shown without any V-defects. Rather it is the islands (42) that create the same effect as the V-defects. Therefore, this claim lacks written description support in the originally filed disclosure, and one of ordinary skill in the art would not reasonably convey to one of ordinary skill in the art that the inventor(s) has possession of the claimed subject matter.
Regarding claim 24, 
Claim 24 is rejected for the same reasons as claim 23 above.
Regarding claim 25, 
Claim 25 is rejected for the same reasons as claim 23 above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, 
Based upon claim 17, and based upon Applicant’s arguments dated April 23, 2021, this claim is indefinite. This is because claim 17 requires that the ohmic-conductive electrode is directly on the semiconductor contact. However, claim 22 requires an intermediate layer between the ohmic-conductive contact and the semiconductor contact. One of ordinary skill in the art would not know the metes and bounds of the claim because they would not know how to get the intermediate layer between the ohmic-conductive electrode and the semiconductor contact and still have the ohmic-conductive electrode directly contacting the semiconductor contact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 28-29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugarwara (US 2004/0119082 A1) (“Sugarwara”), in light of evidentiary reference Narayan et al. (US 2003/0160229 A1) (“Narayan”), in view of Shur et al. (US 2017/0018680 A1) (“Shur”).
Regarding claim 17, Sugawara teaches at least in figure 7:
growing an n-conductive n-layer (13, ¶ 0051, where 13 is grown); 
growing an active zone (14) for generating ultraviolet radiation (evidentiary reference Narayan teaches ¶ 00007 and figure 8A-8B that the structure of Sugawara produces an LED which can emit UV light); 
growing a p-conductive p-layer (15); 
producing a p-type semiconductor contact layer (16) having a varying thickness and having a plurality of thickness maxima (figure 3 shows 16 has a varying thickness; figure 5A shows that 16 has a varying thickness) directly on the p-type layer (15); and 
applying an ohmic-conductive electrode layer (19) directly on the semiconductor contact layer (16), 
wherein each of the n-layer (13) and the active zone (14) is based on AlGaN (¶ 0047, where 13 is AlGaN; ¶ 0048, where 15 is InGaN/GaN MQW; evidentiary reference Narayan teaches in claim 42 that AlInGaN/AlGaN can be replaced by InGaN/Gan. Therefore, Narayan 
wherein the p-layer (15) is based on AlGaN or InGaN (¶ 0049), 
wherein the semiconductor contact layer (16) is a GaN layer (¶ 0049), 
wherein the thickness maxima have an area concentration of at least 104 cm-2 in a top view (based upon figured 2, 6-7, 9, and12 this limitations appears to be a matter of optimization for one of ordinary skill in the art. Where one would optimize the number of islands by controlling the gases used to form said islands. ¶ 0053).

Sugawara does not teach:
wherein the p-layer is only partially covered by the semiconductor contact layer in the top view.
Shur teaches at least in figure 3:
That one can create a semiconductor contact layer (60) that only partially covers the light generating structure (36). 
Shur teaches that one would create this type of structure in order to improve the light extraction efficiency of the device. ¶ 0096.
Based upon this it would have been obvious for one of ordinary skill in the art to replace Sugawara semiconductor contact layer 16 with Shur’s semiconductor contact layer 60.
Examiner notes here that Examiner is taking official notice that a light generating structure 36, based upon Shur ¶ 0050, comprises at least three layers: a n-layer, a active layer, and a p-layer. And, these three layers are equivalent to layers 14-16 of Sugawara.


wherein the p-layer (Sugawara 15; Shur top layer of 36) is only partially covered by the semiconductor contact layer (Shur 60) in the top view (figure 3’s cross-sectional view would create the claimed top-view).
Regarding claim 18, Sugawara teaches at least in figured 6-7:
wherein a side of the electrode layer (Sugawara 19) facing the semiconductor contact layer (Sugawara 16; Shur 60) and a side of the active zone (Sugawara 15; Shur 36) facing away from the p-layer (Sugawara 15) are planar (Sugawara 19 and Shur 66 are so planar), and 
wherein the semiconductor contact layer (Sugawara 16; Shur 60) is formed by a plurality of contact islands and is not a continuous layer (Shur 60 is so formed).
Regarding claim 19, Shur teaches at least in figures 3-6:
wherein a degree of coverage of the p-layer by the semiconductor contact layer is between 0.5% and 10% inclusive (Sugawara ¶ 0067 where one can optimize the distance L between the 60’s to act as a current spreading layer), and 
wherein adjacent thickness maxima, which are equal to the contact islands, have an average distance from one another between 1 µm and 30 µm inclusive in the top view (this is a matter of optimizing the benefits of 60: current spreading and light extraction efficiency).
Regarding claim 20, Shur teaches at least in figures 3-6:
further comprising producing a masking layer before producing the semiconductor contact layer (¶ 0059, where are mask can be used on 38 before forming 60), 
wherein the masking layer is produced on a side of the p-layer facing away from the active zone (the masking layer according to ¶ 0059 would so be formed), 

wherein the semiconductor contact layer (60) is grown in openings of the masking layer starting from the p-layer (40/60) so that the contact islands (60)are formed (¶ 0054, where 40/60 can be grown).
Regarding claim 21, Shur teaches at least in figures 3-6:
wherein exactly one contact island (60) is formed per opening of the masking layer (This is obvious based upon the figures and ¶ 0059) and adjacent contact islands are not interconnected by a material of the semiconductor contact layer (This is obvious based upon the figures) itself so that the masking layer (¶ 0059) is only partially covered by the material of the semiconductor contact layer (¶ 0059, where growing 60 would result in 60 being formed in the trenches and the rest of 60 being formed on the masking layer).
Regarding claim 22, Shur teaches at least in figures 3-6, and by means of incorporated references U.S. Pat. No. 8,787,418, and PGPub No. 2013/0221406 A1 (13/775,038):
wherein the contact islands, comprising GaN (¶ 0054, where GaN can be used) with an Mg dopant concentration between 1019 cm-3 and 1023 cm-3 inclusive (¶ 0054 incorporating by reference U.S. Pat. No. 8,787,418, where in col. 8 at lines 19-24, where Mg can be used as a dopant and the dopant is higher than 5*1018 cm-3. Which means it encompasses the claimed range)
are overgrown and planarized (¶ 0059, where 40 is overgrown and figure 3, where removal of the overgrowth results in a planarized or flat layer) with an intermediate layer (38, where 38 would likewise be made flat so that 38 and 60 are coplanar) comprising an undoped 
Regarding claim 28, Sugawara and Shur teach:
wherein the electrode layer (Sugawara 19; Shur 62) comprises a transparent conductive oxide directly on the semiconductor contact layer (Sugawara ¶ 0089, where 19 can be Ni/Au; Shur ¶ 0061, where 62 can be ITO and others. Therefore, the prior art teaches that multiple different materials can be used as the semiconductor contact layer).
Regarding claim 29, Sugawara and Shur teach:
Claim 29 is directed to UV wavelength light being generated by the device of claim 17. Because claim 17 is directed to a UV wavelength light device it is obvious that it would transmit light in the claimed wavelength.
Regarding claim 33, claim 17 contains all the limitations of claim 33 except for the limitation:
wherein a side of the electrode layer facing the semiconductor contact layer and a side of the active zone facing away from the p-layer are planar.
	Only the above limitation will be analyzed as all the other limitations are rejected in the same manner as shown in claim 17.

Shur teaches at least in figures 3-6:
wherein a side of the electrode layer (bottom of 62) facing the semiconductor contact layer (top of 60) and a side of the active zone (middle of 36)facing away from the p-layer (top of 36) are planar (all layers are planar).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugarwara (US 2004/0119082 A1) (“Sugarwara”), in light of evidentiary reference Narayan et al. (US 2003/0160229 A1) (“Narayan”), in view of Shur et al. (US 2017/0018680 A1) (“Shur”), in light of evidentiary reference Sugimoto et al. (US 2004/0159836 A1) (“Sugimoto”).
Regarding claim 27, Sugawara teaches at least in figured 6-7:
wherein the p-layer (15) and the semiconductor contact layer (16)are produced by a metal organic chemical phase epitaxy (¶ 0047, and 73,
wherein a growth temperature for the p-layer is between 700°C and 800°C inclusive, and wherein the semiconductor contact layer is grown at a growth temperature between 950°C and 1100°C inclusive (¶ 0051, where the growth temperature is 800-1200°C for the materials of 15 and 16).

Sugawara does not teach:
wherein the p-layer and the semiconductor contact layer are produced by a metal organic vapor phase epitaxy (MOVPE),
because Sugawara teaches MOCPE.

Shur, by means of incorporated reference U.S. Pat. No. 8,787,418 teaches using MEMOCVD, Col. 9 at lines 14-22, at a temperature of 750-1300°C, col. 9 at lines 44-45. Or using MOCVD, or MBE, or the like. Col. 10 at lines 50-25).

Evidentiary reference Sugimoto teaches:
That MOVPE is functionally equivalent to MOCVD. ¶ 0106.
.


Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Examiner’s combination of Sugawara and Shur do not produce the claimed device because there is no reason to modify element 15 of Sugawara. 
It appears that there is a disjoint in the perspective of Applicant and Examiner. It appears that Applicant understands the claims to mean that the p-type semiconductor contact layer needs to be in the p-conductive p-layer. However, this is not the case. The claim states 
producing a p-type semiconductor contact layer having a varying thickness and having a plurality of thickness maxima directly on the p-layer…
The claim does not state that the p-type semiconductor contact layer is “in” the p-layer.
	Further, the analysis stated that Examiner replaced element 16 of Sugawara with element 60 of Shur in order to improve the light efficiency of the device. This combination will result in 19 of Sugawara contacting 16 of Sugawara with the 60’s of Shur in-between, and result in a greater light extraction efficiency. See also ¶¶ 0062-67, where the light extraction of the device is improved by the element 60s; See also background section, ¶ 0003-5, for the problems in the art that the device including element 60 is meant to solve. 
	Applicant further, asserts that Sugawara already teaches a roughened top surface so one would not combine Shur with Sugawara. It appears that Applicant is arguing that structures of Shur and Sugawara are obvious variants of each other. If so then it is obvious to one of ordinary skill in the art to choose which of the known variants they want to incorporate into their design. 

	In sum, Examiner believes an AFCP, or an after final interview,  would be best so that Examiner and Applicant has understand each other position on how they respectively understand the claims as written.

Potentially Allowable Subject Matter
Claim 23 is potentially allowable if the 35 USC § 112(a) rejection can be overcome. Applicant may want to contact Examiner to discuss amendments to claim 17 which would overcome the 35 USC § 112(a) rejections. As an initial point Examiner recommends Applicant attempt to picture claim figure 3A-3B.
Regarding claim 23,
The prior art does not teach:
wherein the intermediate layer covers the contact islands, and wherein the intermediate layer is partially removed so that the contact islands are exposed.
This is because while the prior art teaches that the intermediate layer (Shur 36) covers the contacts islands on three (3) sides, it does not teach partially removing them so that the contact islands (60) are exposed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822